DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Each of the claims 1-19 includes the term “spur gear” in reference to the differential, and in reference to the output gears in claims 1, 4, 5, 10-12, 15, 16, and 19, which term is understood to refer to a cylindrical gear generally, and a cylindrical gear with gear teeth extending parallel to 
In addition to describing the gears as having conical teeth, page 14, lines 5-9 claim the conical toothing is “straight-toothed or obliquely-toothed, i.e. in particular configured parallel or obliquely to the respective rotational axis P (viewed in plan view of the respective tooth).” This describes a gear that not only is not cylindrical, but has teeth that are not coplanar with the axis and therefore not parallel in any sense with the axis. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 

	Each of claims 7, 9, 10, 11, and 12 includes text within parenthesis, “(axially)”, “(radial or axial)”, and “(further)”, which text is not considered to limit the claims.  The purpose of including this text in the claims is not clear.

	Each of claims 7, 8, 9, 12, and 14 includes “preferably” followed by a claim limitation.  Since the term “preferably” allows the features which follow to not be included, it is not clear if the features are claim limitations.



	In claim 8, “the structure” is indefinite because it lacks antecedent basis.  A structure was first claimed in claim 7, but claim 8 is dependent on claim 6.

	In claim 9, “the respective friction region” is indefinite because it lacks antecedent basis.

	In claim 12, “the structure” is indefinite because it lacks antecedent basis.

	In claim 14, “for example from 20 degrees to 25 degrees” is indefinite because it is not clear if the range is a claim limitation.  Since claim 14 claims four different ranges of pitch cone angle, it is not clear which range is the limiting range, and so the scope of the claim is not clear.

	It is not clear what claim 18 is claiming by claiming “at least two, three, four, five or six pairs (5) of planet gears”.  This wording appears to include “at least” six pairs of planet gears, which limitation is already included by “at least two” pairs of planet gears. It is not clear why three, four, five, or six pairs of planet gears are specifically pointed out.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, 6, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kam, U. S. Patent 6,290,624.

	Kam shows a spur gear differential in figures 1 and 2.
	A planet carrier 3 is for circulating about a differential axis X (fig. 1).
	A first output spur gear 5 is arranged coaxially to the differential axis X.
	A second output spur gear 7 is likewise arranged coaxially to the differential axis X.
	At least one pair 13 of planet gears 27, 29 mesh with one another (col. 3, lines 20-25), are arranged in the planet carrier 3, and each planet gear 27, 29 meshes with one output spur gear 5, 7 (col. 3, lines 25-26).

(claim 1, as best understood)

	The output spur gears 5 and 7 are conically toothed such that, when the planet gears 27 and 29 rotate relative to one another, the output gears 5 and 7 move in the direction of the planet carrier 3 in order to reach a position in which the output spur gears 5 and 7 press against the planet carrier 3 and thus bring about a blocking effect (col. 3, lines 56-63).
(claim 5)

	Each interior wall portion of the carrier 3 adjacent to the end of each planet gear 27 and 29 is a respective defined friction region for each of the planet gears 27 and 29 (gear pair 13), the respective planet gear being able to press thereagainst (last two lines of column 3).
(claim 6)

	As shown in figure 1, the tip diameter of the respective conical toothing 9 of the output gears 5 and 7 reduces from a first front face toward the left in figure 1 to a second front face toward the right in figure 1 of the respective conical toothing 9, and the root diameter of the respective conical toothing 9 reduces from the first front face to the second front face of the respective conical toothing 9.
(claim 13)


(claim 14)

	Figure 1 shows conical toothing 9 formed at least by a draft angle for producing the output spur gears 5 and 7.
(claim 15)

	Production by a forming method or by forging does not appear to impart a distinctive structural characteristic to the planet gears and/or output spur gears that would distinguish the gears from the prior art, and the planet gear 27 and 29 and the output spur gears 5 and 7 meet the structural limitations of the claims, and so the gears meet the limitation of gears being produced in a forming method and by the forming method being forging.
(claims 16 and 17)

	Figure 2 shows four pairs 13 of planet gears 27 and 29 which mesh with one another and which are rotatably arranged in the planet carrier 3.
(claim 18)

	Kam discloses a method for producing a spur gear differential comprising the steps of :
	providing a planet carrier 3 for circulating about a differential axis X,
	providing a first output spur gear 5 coaxially with the differential axis X,
	providing a second output spur gear 7 coaxially with the differential axis X, and

	Wherein at least the output spur gears 5 and 7 are conically toothed in such a way that, when the planet gears 5 and 7 rotate relative to one another, the output spur gears are moved into a position in which a blocking effect is brought about.
(claim 19)


Allowable Subject Matter

Claims 2-4 and 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 0233583 (Logonder) August 1987 - in a pair of differential planet gears, the planet gears mesh with each other and each meshes with an output gear.  The planet gears and the output gears have conical teeth.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659